                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 18-cv-0235-WJM-STV

ANDERSEN MANUFACTURING INC.,
an Idaho corporation,

      Plaintiff,

v.

WYERS PRODUCTS GROUP, INC.,
a Colorado corporation,

      Defendant.


         ORDER DENYING PLAINTIFF’S MOTION TO AMEND JUDGMENT


      Plaintiff Andersen Manufacturing, Inc. (“Andersen”), brought this suit against

Defendant Wyers Products Group, Inc. (“Wyers”), for patent infringement. The

inventions at issue are an adjustable-height trailer hitch made from aluminum, as

described in U.S. Patent No. 7,156,412 (“412 Patent”); and a process for manufacturing

that hitch, as described in U.S. Patent No. 7,222,510 (“510 Patent”). The Court entered

final judgment in Wyers’s favor on February 7, 2019. (ECF No. 115.)

      Currently before the Court is Andersen’s Motion to Amend Judgment. (ECF

No. 119.) Despite the motion’s title, Andersen asks the Court to vacate judgment under

Federal Rule of Civil Procedure 60(b)(6), thus permitting this case to proceed against

Wyers for infringement of the recently reissued (and heavily amended) version of the

412 Patent. For the reasons explained below, the Court denies this motion.
                                    I. LEGAL STANDARD

       “On motion and just terms, the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for [six] reasons[.]” Fed. R.

Civ. P. 60(b). The first five reasons are scenarios that arise with enough frequency to

be specifically called out (e.g., excusable neglect, newly discovered evidence,

satisfaction of judgment). See Fed. R. Civ. P. 60(b)(1)–(5). Then Rule 60(b)(6) permits

a court to grant relief for “any other reason justifying relief.” While relief under the five

enumerated clauses of Rule 60(b)(1)–(5) is “extraordinary and may only be granted in

exceptional circumstances,” “Rule 60(b)(6) relief is even more difficult to attain and is

appropriate only when it offends justice to deny such relief.” Yapp v. Excel Corp., 186

F.3d 1222, 1231–32 (10th Cir. 1999). 1

       Ultimately, all Rule 60(b) motions are addressed to the sound discretion of the

trial court. Zimmerman v. Quinn, 744 F.2d 81, 82 (10th Cir. 1984).

                                      II. BACKGROUND

       This case began in January 2016 in the United States District Court for the

District of Idaho, the Hon. B. Lynn Winmill presiding. (ECF No. 1.) In May 2016, Wyers

filed with the U.S. Patent and Trademark Office (“PTO”) a request for ex parte



       1
          In Pierce v. Cook & Co., 518 F.2d 720 (10th Cir. 1975) (en banc), the Tenth Circuit
described Rule 60(b) generally as “a grand reservoir of equitable power to do justice in a
particular case.” Id. at 722 (internal quotation marks omitted). Andersen characterizes this
quote as directed at Rule 60(b)(6) specifically. (ECF No. 119 at 7; see also id. at 1.) It is not,
but Andersen cannot be entirely faulted for that error. For unclear reasons, a later Tenth Circuit
decision, quoting Pierce, announced that “Rule 60(b)(6) has been described as a ‘grand
reservoir of equitable power to do justice in a particular case.’” Cashner v. Freedom Stores,
Inc., 98 F.3d 572, 579 (10th Cir. 1996). Cashner went on to reverse a district court’s grant of
60(b)(6) relief, so Cashner’s overbroad characterization of Pierce is dicta. All that said, the
Court does not doubt that when Rule 60(b)(6) relief is appropriate, the Court has broad
equitable powers to do justice in the particular case.


                                                2
reexamination of the 412 Patent. (ECF No. 28-1 at 3; ECF No. 29-2 through 29-9.)2

Shortly afterward, Wyers moved for a stay of the lawsuit pending the outcome of the

reexamination. (ECF Nos. 28, 28-1.) Andersen opposed, arguing that whether the PTO

would grant Wyers’s request remained speculative, and, in any event, Wyers’s request

for ex parte reexamination (as opposed to inter partes review) would not definitively

resolve anything because the results of ex parte proceedings may be re-litigated in

court. (ECF No. 34 at 2–3.) Andersen further asserted that “reexaminations could take

five years or more,” and so a stay “would be highly prejudicial” due to the delay.” (Id. at

3; see also id. at 10 (“Although[] the Patent Office resolves 95% of ex parte

reexaminations within 25 months, if there is an appeal to the Patent Trial and Appeals

Board or the Federal Circuit, the reexamination can take much longer.”).)

       In August 2016—before Judge Winmill ruled on the motion to stay—Andersen

informed the Court that the PTO had rejected Wyers’s reexamination request. (ECF

No. 41.) Broadly speaking, the PTO found that the request was insufficiently specific,

and it gave Wyers an opportunity to resubmit. (ECF No. 41-2 at 2–12.)

       In September 2016—still before a ruling from Judge Winmill—Wyers informed

the Court that it had resubmitted to the PTO. (ECF No. 42.) Later that same month,

Wyers informed the Court that the PTO had granted the resubmitted reexamination

request. (ECF Nos. 45-1, 45-3.) Andersen responded that it still opposed to stay

because “[r]esolution of the reexamination including any appeal could take five years or

more.” (ECF No. 49 at 1–2.)

       Judge Winmill denied the motion to stay in December 2016. (ECF No. 55.) He

       2
        All ECF page citations are to the page number in the CM/ECF header, which does not
always match the document’s internal pagination.


                                             3
reasoned that “[m]ost of these reexaminations, including the inevitable appeal to the

Patent Trial and Appeal Board, take three to five years to resolve” and “the simplification

of issues is not automatic because if the patents survive, Wyers will be able to relitigate

the issues here because it requested an ex parte reexamination, which has no

preclusive effect.” (Id. at 1.) In addition, Judge Winmill noted that the parties had fully

briefed claim construction and were due to appear the following week for a claim

construction hearing. (Id. at 2.)

       In April 2017, Wyers again moved to stay, noting that the PTO had (in nonfinal

actions) rejected all of the 412 Patent’s claims, and Andersen had submitted claim

amendments. (ECF No. 63-1.) Andersen filed its opposition in May 2017, pointing out

Judge Winmill’s prior reliance on the three-to-five-years estimate for reexamination

proceedings, and arguing that nothing had changed to justify revisiting the denial of the

original motion to stay. (ECF No. 64.)

       Later in May 2017—before Judge Winmill ruled on the renewed motion to stay—

Wyers filed a motion to transfer the lawsuit to the District of Colorado, relying on a

United States Supreme Court decision from earlier that month, TC Heartland LLC v.

Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017). (See ECF No. 67-1.) TC

Heartland held that, by statute, a domestic corporation can only be sued for patent

infringement in the state of its incorporation or where it has committed acts of

infringement and has a regular and established place of business. 137 S. Ct. at 1516–

17 (construing 28 U.S.C. § 1400(b)). Wyers, a Colorado corporation with its principal

place of business here, accordingly argued for transfer. (ECF No. 67-1.) Andersen

opposed, arguing that Wyers had already admitted that venue was appropriate, and that



                                              4
the Supreme Court’s change in the law was not sufficient to relieve Wyers of that

admission. (ECF No. 69.)

       Judge Winmill granted the motion to transfer in January 2018. (ECF No. 78.)

The renewed motion to stay remained outstanding at that time. Shortly after transfer,

U.S. Magistrate Judge Scott T. Varholak denied the renewed motion without prejudice,

essentially reasoning that it was outdated in light of the lapse of time since its filing and

the subsequent transfer. (ECF No. 90.)

       Judge Varholak held a telephonic status conference on March 1, 2018. 3 Judge

Varholak asked the parties for their positions on whether a new scheduling order was

needed in light of the transfer. Counsel for Andersen stated that deadlines which had

already passed, such as fact discovery, did not need to be reopened, but “it would make

sense to push back” upcoming expert discovery deadlines and other unspecified “dates”

in light of ongoing reexamination proceedings. In response, counsel for Wyers

announced that Wyers would be filing a summary judgment motion the following week,

“essentially closing the case based on the invalidity of all the original claims [of the 412

Patent] . . . as well as noninfringement of the two method claims [of the 510 Patent].”

As for proceedings beyond that, counsel for Wyers asserted that any claims that might

emerge from reexamination would be “new claims requiring new Markman [i.e., a new

claim construction hearing], new—a whole new case—and new, of course, invalidity

[contentions], infringement contentions. It’s a rewind.”

       Although counsel never fully finished the thought, his implication was clear: there

should be no new deadlines because the original case would end (he believed) when

       3
          No transcript of the status conference has been prepared. The Court, however, has
listened to the audio recording, which is available through the Court’s internal servers.


                                              5
his forthcoming summary judgment motion was ruled upon, and any claims remaining in

the 412 Patent following reexamination would be so different as to be new claims

requiring a new lawsuit. Counsel for Andersen disagreed, characterizing the potentially

amended claims as “very slightly amended.”

      Without weighing in on the parties’ dispute, Judge Varholak decided to require

the parties to prepare a new scheduling order, and he set a scheduling conference for

April 11, 2018. (ECF No. 95.)

      Wyers did not move for summary judgment the week after the telephonic status

conference. Its counsel, however, had an e-mail exchange with Andersen’s counsel

about the forthcoming motion. Wyers’s counsel announced that Wyers would move for

summary judgment on essentially all possible bases. (ECF No. 130-1 at 3.) Andersen’s

counsel responded that

             Wyers’ proposed summary judgment motion needlessly
             seeks to have the Court determine the same issue of
             invalidity currently being evaluated by the Patent Office,
             before the Patent Office has even had a chance to complete
             its evaluation.

             Moreover, because the reexamination proceedings are
             public, you have full access to the filings, and you know that
             Wyers’ threatened motion is an utter waste of resources for
             another reason. The public filings show that Andersen filed
             claim amendments in connection with the ’412 patent on
             March 2, 2018 and the ’510 patent back on May 3, 2017.
             Those amendments indicate that Andersen is amending
             several original claims of the ’412 and ’510 patents. . . .

             In light of these pending amendments . . . Wyers knows to a
             certainty that its threatened motion for summary judgment to
             determine whether “all original claims . . .” are valid would
             senselessly burden the Court. There is no justification to
             demand that the Court adjudicate whether “original” claims
             that you know have been amended were valid in their
             original form . . . .



                                           6
(Id. at 2.) If Wyers’s counsel replied to these accusations, the reply is not in the record.

       Wyers filed its summary judgment motion on March 30, 2018. (ECF No. 96.)

Five days later, the parties filed their proposed scheduling order. (ECF No. 98.)

Andersen—contrary to its counsel’s representation at the status conference—proposed

reopening fact discovery with a deadline of “60 days after the currently pending

reexaminations . . . are concluded.” (Id. at 10.) Perhaps counsel intended this fact

discovery to be directed only at the amended patent claims that they expected to

emerge from reexamination. In any event, Andersen further proposed that expert

discovery deadlines be triggered by the end of fact discovery. (Id. at 11.) Wyers

opposed these proposals because fact discovery had “already closed under the District

of Idaho scheduling order.” (Id.) It argued that affirmative expert disclosures should be

due by May 7, 2018, with rebuttal expert disclosures due 30 days after that. (Id.) The

parties agreed, however, that dispositive motions would be due “30 days after the close

of expert discovery.” (Id. at 12.) 4

       At the April 11, 2018 scheduling conference, counsel for Andersen urged Judge

Varholak to “push it off”—referring specifically to any trial, but also apparently referring

to further pretrial proceedings—“until [the] reexamination process is complete.”5

Counsel for Wyers, however, emphasized that his summary judgment motion would be

ripe in May 2018 and, if not granted, he wanted a trial sometime over the summer of

2018. Judge Varholak explained that Wyers’s preferred schedule was not realistic and

       4
         It is not clear if Wyers viewed this as a deadline to file another summary judgment
motion, or, under the circumstances, simply a deadline for Andersen to file such a motion. The
answer is immaterial here.
       5
          The Court again derives this information from the recording available on the Court’s
internal servers, because no transcript has been prepared.


                                                7
he set deadlines culminating in a Final Pretrial Conference in October 2018. (See ECF

No. 99 at 2; ECF No. 100 at 12.)

       On April 20, 2018, Andersen filed its response in opposition to Wyers’s summary

judgment motion. (ECF No. 101.) In that response, Andersen represented as follows

regarding the reexamination proceedings: “Although the patents-in-suit are currently in

the process of being re-examined by the PTO, they, and all of their claims, continue to

be valid and enforceable, and the ongoing re-examination proceedings have no

relevance to this motion.” (ECF No. 101 at 8 n.1.)

       Wyers replied in support of its summary judgment motion on May 4, 2018 (ECF

No. 102), thus making that motion ripe.

       The parties had their October 2018 Final Pretrial Conference (ECF Nos. 109–

10), and the Court soon after set a trial to begin on April 22, 2019 (ECF No. 111).

       On February 7, 2019, the Court ruled on Wyers’s summary judgment motion.

(ECF No. 114.) The Court held that the only claims of the 412 Patent still in dispute

were invalid because they had been anticipated by a prior art reference known as “Moss

472.” (Id. at 8–16.) As for the 510 Patent, the Court held that no reasonable jury could

find that Wyers infringed. (Id. at 16–21.) The Court therefore entered final judgment in

favor of Wyers and terminated the case. (ECF No. 115.)

       On March 6, 2019, the PTO issued a “Notice of Intent to Issue Ex Parte

Reexamination Certificate” regarding the 412 Patent. (ECF No. 121-5 at 4.) That notice

stated that the reexamination certificate would not confirm any original claim as-is, but

would allow certain original claims as amended, along with some entirely new claims.

(Id. at 4–5.)



                                             8
       The next day, Andersen filed motion currently under consideration, arguing that a

reexamination certificate would issue shortly and so this case should be allowed to

continue with respect to the 412 Patent as reexamined. (ECF No. 119.) The 412

Patent reexamination certificate in fact issued on April 22, 2019. (ECF No. 133-1.)

                                      III. ANALYSIS

       Andersen argues, “because the ex parte reexamination of Plaintiff’s asserted

patents took far longer than expected, Plaintiff will not have the opportunity to assert the

new reissue claims of the ’412 patent against Defendant’s products in this lawsuit,

unless this Court grants relief from final judgment.” (ECF No. 119 at 8.) Andersen

appears to understand, however, that Rule 60(b)(6) is not intended to be used to relieve

parties from their deliberate choices. See Cashner, 98 F.3d at 579–80. (See also ECF

No. 119 at 7 (citing Cashner).) Andersen thus appears to also understand that it must

overcome an obvious argument against granting Rule 60(b)(6) relief, namely, that

Andersen opposed Wyers’s two requests for a stay pending the conclusion of

reexamination proceedings, yet Andersen now wants relief that amounts to effectively

the same thing—to restart the case under the post-reexamination version of the 412

Patent.

       Andersen explains that it opposed Wyers’s motions to stay because it

              anticipated that only minor amendments to the claims would
              be necessary, that the reexamination process before the
              PTO would be concluded within in [sic] the ordinary time
              period, and that staying the case for the duration of a
              reexamination process appeared likely to cause
              unnecessary delay.

              However, as the reexamination of the ’412 patent
              progressed, it became apparent that the reexaminations
              were progressing much more slowly than anticipated. Thus,
              Plaintiff sought to extend deadlines in this action so that the

                                             9
               reexaminations could be completed. [Citing the proposed
               scheduling order submitted to Judge Varholak, ECF No. 98.]
               Defendant opposed that request and sought summary
               judgment of invalidity.

(Id. at 8.)

        There are two troubling aspects to Andersen’s explanation. First, regarding the

“ordinary time period” for conclusion of PTO reexamination proceedings—and as a

comparison to the approximately three years required for the 412 Patent reexamination

proceedings—Andersen cites statistics that “[t]he median pendency of an ex parte

reexamination is 19.4 months.” (Id. at 4.) Yet Andersen twice represented to Judge

Winmill that reexamination proceedings could take up to five years. (ECF No. 34 at 3;

ECF No. 64 at 2.) So Andersen’s own words when it opposed the motions to stay show

that it indeed anticipated the potential for very long reexamination proceedings.

        Second, after e-mailing Wyers’s counsel to attempt to persuade them not to

move for summary judgment based on Andersen’s own amendments to the relevant

claims, and in the approximately nine months that Wyers’s summary judgment motion

remained pending, Andersen never informed this Court of any reason to hold that

motion in abeyance pending the outcome of reexamination. Andersen instead took the

opposite position, that “the ongoing re-examination proceedings have no relevance to

this motion.” (ECF No. 101 at 8 n.1.)6

        It appears the only thing Andersen did not predict was that this Court would grant

Wyers’s summary judgment motion and enter final judgment before reexamination

        6
         In that same footnote, Andersen offered a case for the proposition that “where co-
pending actions are ‘neither duplicative nor dependent on one another, there is neither any
need nor any justification’ for a stay.” (Id. (quoting Slip Track Sys., Inc. v. Metal Lite, Inc., 159
F.3d 1337, 1341 (Fed. Cir. 1998)).) This seems to contradict its representation that, by the time
Wyers filed for summary judgment, a stay was appropriate.


                                                 10
proceedings would conclude. That is not enough for Rule 60(b)(6) relief. Cf. Cashner,

98 F.3d at 579–80 (“The only event not contemplated by Defendants was that the

district court would disagree with their proffered interpretation of the settlement

agreement, and that is not the kind of intervening event contemplated by Rule

60(b)(6).”).

       In any event, denying Rule 60(b)(6) relief will work no injustice because

Andersen can file a new lawsuit asserting the post-reexamination claims of the 412

Patent. Indeed, a new lawsuit is probably the cleaner, simpler approach given that the

post-reexamination 412 Patent is, for most practical purposes, a new patent. 7 Andersen

seems to implicitly understand as much because it nowhere argues that it would suffer

any statute of limitations consequences if required to file a new lawsuit. Cf. 35 U.S.C.

§ 286 (“no recovery shall be had for any [patent] infringement committed more than six

years prior to the filing of the complaint or counterclaim for infringement in the action”).

                                    IV. CONCLUSION

       For the reasons set forth above, Andersen’s Motion to Amend Judgment (ECF

No. 119) is DENIED.


       Dated this 23rd day of August, 2019.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge

       7
          The claims of the 412 Patent, as stated in the reexamination certificate, span
approximately 200 lines of text. (See ECF No. 133-1 at 7–8.) The Court counts only 26 lines
that retain any text from the original claims.


                                             11
